Exhibit 10.1

 

SECURED PROMISSORY NOTE

 

$1,000,000

  Portland, Oregon     March 7, 2005

 

FOR VALUE RECEIVED, Microvision, Inc., a Delaware corporation (“Maker”),
promises to pay to the order of Paulson Capital Corporation, an Oregon
corporation (“Holder”), the principal sum of one million dollars ($1,000,000),
in lawful money of the United States, with interest thereon, payable in the
manner and on the terms hereinafter set forth. Such amount includes $995,000
transferred to Maker upon execution of this note and $5,000 retained by Holder
to pay legal fees related to the loan.

 

1. Maturity Date. The maturity date of this Note is April 6 (the “Maturity
Date”) at which time the entire outstanding balance shall be immediately due and
payable, provided, however, that, if Maker completes the financing that it is
currently negotiating before the Maturity Date, it will promptly prepay this
Note.

 

2. Interest Rate. Interest shall accrue on the principal amount of this Note at
the rate of six percent (6%) per annum, computed on the basis of a 360-day year
and actual days elapsed, effective as of the date hereof and continuing until
all sums due hereunder are paid in full.

 

3. Payment. On the Maturity Date, Maker will pay, in lawful money of the United
States of America, the entire unpaid balance of principal and accrued interest
immediately to Holder. All payments received shall be applied first against
costs of collection (if any), then against accrued and unpaid interest, then
against principal. The failure of Holder of this Note to promptly exercise
Holder’s rights hereunder, including upon the occurrence of an Event of any
Default (as defined below), shall not constitute a waiver of such rights while
such Event of Default continues nor a waiver of such rights in connection with
the occurrence of any future Event of Default.

 

4. Non-Recourse Security Interest. Maker grants and pledges to Holder a
continuing, non-recourse security interest in the Shares (as defined in the
Stock Pledge Agreement, dated as of even date herewith, between Maker and
Holder) and such other property as may, from time to time be pledged as security
for the payment of this Note, whether in addition to or in substitution for the
Shares, in order to secure the timely repayment of the obligations evidence
hereby and any and all other obligations of Maker to Holder in connection with
this Note (the Shares and any such other property being herein referred to as
the “Collateral”). Such security interest constitutes a valid security interest
in the Shares. Maker agrees to execute such financing statements and to take
whatever other actions are requested by Holder to perfect and continue Holder’s
security interest in the Shares. Maker authorizes Holder to file one or more
financing statements describing the Collateral in any and all jurisdictions
where, and with any and all governmental authorities with whom, the Lender deems
such filing to be necessary or appropriate including, without limitation, the
Secretary of State for the State of Washington. Upon an Event of Default (as
defined below), Lender shall have all the rights of a secured party under the
Oregon Uniform Commercial Code. Holder shall look solely to the Collateral to
secure the repayment of the indebtedness evidenced

 



--------------------------------------------------------------------------------

hereby or any portion thereof. Holder shall have and may exercise any and all
other rights and remedies it may have available at law, in equity or otherwise,
consistent with Holder’s non-recourse security interest in the Collateral. No
property or assets of Maker other than the Collateral shall be subject to levy,
execution or other enforcement procedure for the satisfaction of the remedies of
Holder, or for any payment required to be made under this Note; provided,
however, the limitations set forth in this Section 4 shall not apply to any
rights or remedies of Holder under the Stock Pledge Agreement.

 

5. Prepayment. Maker may prepay this Note at any time without a penalty. Any
partial prepayment shall be applied first to pay interest accrued to the date of
prepayment and second to reduce the principal and interest balance.

 

6. Default. The occurrence of any one of the following events shall constitute a
default by Maker (an “Event of Default”) under this Note:

 

(i) Maker’s failure to pay the principal of and interest on this Note when due;

 

(ii) Maker’s failure to comply with any other obligation under this Note within
three business days following notice to Maker of such failure; or

 

(iii) a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
Maker which is not dismissed within sixty (60) days of its filing, or a
proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by
Maker or Maker makes an assignment for the benefit of creditors.

 

7. Acceleration. Upon the occurrence of an Event of Default hereunder, without
demand, notice or legal process of any kind, all outstanding principal and
accrued and unpaid interest hereunder by Maker shall immediately become due and
payable in full.

 

8. Costs. If suit or action is instituted to collect this Note, or any portion
thereof, Maker promises to pay, in addition to costs and expenses provided by
statute or otherwise, such sums as the court may adjudge reasonable as
attorneys’ fees in such suit or action, or on appeal therefrom, or upon any
petition for review. Further, upon the occurrence of an Event of Default under
Section 6(i) of this Note, whether or not suit or action is instituted, Maker
promises to pay all reasonable costs of collecting such delinquent payment.

 

9. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the state of Oregon, exclusive of choice of law rules.

 

10. Amendment. This Note may not be amended, modified or changed, nor shall any
provision be deemed waived, except only by an instrument in writing signed by
the party against whom enforcement of any such waiver, amendment, modification
or change is sought.

 



--------------------------------------------------------------------------------

11. Notices; Waiver of Notice. Any notice, demand or request required or
permitted to be given under this Note must be in writing and will be deemed
given at the time it is (a) personally delivered to recipient; (b) deposited in
the mail or delivered to a common carrier or courier with regularly scheduled
deliveries with first-class postage or delivery charges prepaid, in either case
addressed, if to Holder, to 811 SW Naito Parkway, Portland, OR 97204, or at such
other address as Holder may designate by ten (10) days’ advance written notice
to the other party. Maker, except as otherwise specifically set forth herein,
for itself and for its successors, transferees and assigns, hereby irrevocably
waives diligence, presentment and demand for payment, protest, notice, notice of
protest and nonpayment, dishonor and notice of dishonor and all other demands or
notices of any and every kind whatsoever. Maker hereby agrees that this Note and
any or all payments coming due hereunder may be extended from time to time in
the sole discretion of Holder hereof without in any way affecting or diminishing
Maker’s liabilities hereunder.

 

13. Entire Agreement. This Note constitutes the full and entire understanding
and agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements with respect to the subject matter hereof.

 

MICROVISION, INC. By:   /s/    RICHARD F. RUTKOWSKI            

Name:

  Richard F. Rutkowski    

Title:

  Chief Executive Officer

 